                                   UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                         AT GREENEVILLE

  UNITED STATES OF AMERICA                                     )
                                                               )
  v.                                                           )        No. 2:19-CR-00019-1-JRG-CRW
                                                               )
  RHONDA BELCHER                                               )

                               MEMORANDUM OPINION AND ORDER

          This matter is before the Court on Defendant Rhonda Belcher’s Pro Se Motion for

  Reconsideration [Doc. 82] and the United States’ Response in Opposition [Doc. 89]. Ms.

  Belcher’s body mass index, based on the Center of Disease Control’s revised guidelines, places

  her at a heightened risk of severe illness if she were to contract COVID-19. See [Mem. Op. &

  Order, Doc. 88, at 2]. Although Ms. Belcher remains fearful of the effect that COVID-19 might

  have on her if she were to contract it, the Court has learned that her facility, FPC Alderson,

  continues to have no known cases of the virus, among either its inmates or its staff.

          A prisoner’s compassionate release is an extraordinary and rare occurrence, see United

  States v. Dusenbery, No. 5:91-cr-291, 2019 WL 6111418, at *2 (N.D. Ohio Nov. 18, 2019)

  (observing that “[c]ompassionate release due to a medical condition is an extraordinary and rare

  event” (quotation omitted)), and the general threat of COVID-19—that is, the fear that it may

  infiltrate a prison’s population—cannot justify it, cf. United States v. You, No. 20-5390, at 2 (6th

  Cir. Apr. 22, 2020) (PACER) (“Critical here, however, there are no known COVID-19 cases at

  [the defendant’s] present facility. . . . [and] her facility has implemented precautionary measures

  to protect those detained in the facility.”); 1 see United States v. Smoot, No. 2:19-CR-20, 2020 WL



          1
            Ms. Belcher acknowledges that her facility has taken precautionary measure to protect her from the threat
  of COVID-19, noting that prison officials have kept her placed on “medical lockdown” since March. [Def.’s Mot.
  Recons. at 2].



Case 2:19-cr-00019-JRG-CRW Document 90 Filed 07/08/20 Page 1 of 2 PageID #: 1021
  1501810, at *3 (S.D. Ohio Mar. 30, 2020) (“The mere possibility of an outbreak at his facility

  does not equate to a compelling enough reason to justify [the defendant’s] release.” (citation

  omitted)); see also United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere

  existence of COVID-19 in society and the possibility that it may spread to a particular prison

  alone cannot independently justify compassionate release[.]”); United States v. Johnson, No.

  2:19-CR00-81-TOR, 2020 WL 2114357, at *2 (E.D. Wash. May 4, 2020) (“[W]here is Defendant

  safer from the threat—in a facility with no known cases, or in public with thousands of confirmed

  cases? Fear of the virus does not warrant immediate release.”). The absence of known cases in

  Ms. Belcher’s facility therefore forecloses the possibility of compassionate release at this time.

  But if the conditions in Ms. Belcher’s facility change, she has leave of the Court to file a renewed

  motion for compassionate release. Ms. Belcher’s Pro Se Motion for Reconsideration [Doc. 82]

  is DENIED.

         So ordered.

         ENTER:


                                                       s/J. RONNIE GREER
                                                  UNITED STATES DISTRICT JUDGE




                                                   2

Case 2:19-cr-00019-JRG-CRW Document 90 Filed 07/08/20 Page 2 of 2 PageID #: 1022
